DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 – 3, 6, 7, 10 – 12, 15, 16, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McEldowney (US 2011/0310226) in view of Wan et al (US 9,832,456, hereafter Wan).

As per claim 1, McEldowney discloses an electronic device comprising:
a first camera disposed on one surface of the electronic device;
a second camera disposed on the one surface and spaced apart from the first camera by a specified interval; and
at least one processor, wherein the at least one processor is configured to:
obtain a first image of one or more external objects using the first camera,
obtain a second image of the one or more external objects using the second camera (¶ 120).
However, McEldowney does not explicitly teach obtain depth information on the one or more external objects based on phase difference comparison between the first image and the second image,

generate a depth map for the one or more external objects using the selected depth information.
In the same field of endeavor, Wan discloses obtain depth information on the one or more external objects based on phase difference comparison between the first image and the second image, when a specified object among the one or more external objects has pieces of depth information, select depth information from among the pieces of depth information based on a degree of spreading of a point corresponding to the specified object, and generate a depth map for the one or more external objects using the selected depth information (column 9 lines 1 – 47 and column 10 lines 1 - 52).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of McEldowney in view of Wan.  The advantage is a more accurate calculation of depth measurement.
As per claim 2, McEldowney in view of Wan discloses the electronic device of claim 1,
wherein the at least one processor is further configured to:
select the depth information of the pieces of depth information by at least using:
a degree of spreading of a point, which corresponds to the specified object included in the first image, from among a plurality of degrees of spreading of a first point corresponding to the first camera, and a degree of spreading of a point, which corresponds to the specified object included in the second image, from among a 
generate the depth information about the one or more external objects using the - 44 -0210-0350 (2018-OPSE-2115/US) selected depth information as the depth information about the specified object (Morgan-Mar: ¶ 58 - 66).
As per claim 3, McEldowney in view of Wan discloses the electronic device of claim 2, wherein the at least one processor is further configured to:
identify first similarity between the plurality of degrees of spreading of the first point and characteristics of the specified object included in the first image and second similarity between the plurality of degrees of spreading of the second point and characteristics of the specified object included in the second image, and select the depth information among the pieces of depth information using the first similarity and the second similarity (Wan: column 9 lines 1 - 47).
As per claim 6, McEldowney in view Wan discloses the electronic device of claim 2, wherein the plurality of degrees of spreading of the first point or the plurality of - 45 -0210-0350 (2018-OPSE-2115/US) degrees of spreading of the second point include depth relationship information about change in a degree of spreading of a point according to change of at least part of a distance between the electronic device and the one or more external objects, and wherein the at least one processor is further configured to select the depth information further using the depth relationship information (Wan: column 9 lines 1- 48).
As per claim 7, McEldowney in view Wan discloses the electronic device of claim 1, wherein the at least one processor is further configured to: obtain a third image by using the first camera, select the depth information of the pieces of depth information 
Regarding(s) claim(s) 10 – 12, 15, 16, 19 and 20, arguments analogous to those presented for claim(s) 1 – 3, 6, and 7 are applicable for claim(s) 10 – 12, 15, 16, 19, and 20.
As per claim 21, McEldowney in view of Wan discloses the electronic device of claim 1, wherein the first image comprises a plurality of external objects, wherein the second image comprises a plurality of external objects, and wherein the at least one processor is further configured to: extract a first region including a specified object among a whole region of the first image and identify a first characteristic of the extracted first region, wherein the first characteristic comprises data obtained by converting the image of the first region into a first frequency domain, and extract a second region including a specified object among a whole region of the second image and identify a second characteristic of the extracted second region, wherein the second characteristic comprises data obtained by converting the image of the second region into a second frequency domain (Wan: column 9 lines 1 – 67)  
As per claim 22, McEldowney in view of Wan discloses the electronic device of claim 21, wherein the at least one processor is further configured to: identify the specified object from the specified object of the first .


Allowable Subject Matter
Claim(s) 4, 5, 8, 9, 13, 14, 17, and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445.  The examiner can normally be reached on 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487